                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


CONNIE SUE HOWERTON,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 5:18-cv-01462

ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 3) entered on November 26, 2018, this action was referred

to the Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On July 25, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 16) wherein it is recommended that this Court: grant the Plaintiff’s

request for judgment on the pleadings to the extent that it seeks remand (Document 11); deny the

Defendant’s request to affirm the decision of the Commissioner (Document 12); reverse the final

decision of the Commissioner; remand this action pursuant to sentence four of 42 U.S.C. § 405(g);

and dismiss this action with prejudice from the Court’s docket. Objections to the Magistrate

Judge’s Proposed Findings and Recommendation were due by August 12, 2019.




                                                1
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-

50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts

courts may adopt proposed findings and recommendations without explanation in the absence of

objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge. The Court ORDERS that: the Plaintiff’s request for

judgment on the pleadings to the extent that it seeks remand (Document 11) be GRANTED; the

Defendant’s request to affirm the decision of the Commissioner (Document 12) be DENIED; the

final decision of the Commissioner be REVERSED; this action be REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g); and this action be DISMISSED with prejudice from the

Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Eifert, counsel of record, and any unrepresented party.

                                            ENTER:         August 23, 2019




                                               2
